Citation Nr: 1609508	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had honorable service in the United States Marine Corps from March 1970 through March 1972, and service characterized by the service department as under conditions other than honorable from March 1972 through December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran has perfected a timely appeal of that decision.

The Veteran's testimony was received during an August 2010 Travel Board hearing.  A transcript of that testimony is associated with the claims file.  During that hearing, the Veteran withdrew his claim of entitlement to service  connection for PTSD, and such issue was subsequently dismissed in a November 2010 decision.

This matter has been remanded previously by the Board, most recently in August 2014.  At that time, the Board directed additional development, to include: obtaining records for additional psychiatric treatment identified by the Veteran; arranging the Veteran to undergo a VA examination of his claimed psychiatric disorder; and, readjudication of the issue on appeal by the agency of original jurisdiction (AOJ).  The foregoing development has been performed and the matter now returns to the Board for de novo consideration.


FINDINGS OF FACT

1.  The Veteran has personality disorder with borderline and antisocial traits.

2.  The Veteran's personality disorder is a congenital or developmental defect that is not subject to compensation within the meaning of applicable legislation, and moreover, it is not shown that a superimposed disease or injury during service created any additional psychiatric disability.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases involving the assignment of a disability rating, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, an October 2005 pre-rating letter provided the Veteran with notice of the information and evidence needed to substantiate his claim for service connection for depression.  That letter did not, however, provide notice as to the process by which effective dates and an initial disability rating are assigned for newly service-connected disabilities.  The Veteran's claim was adjudicated subsequently in the RO's April 2007 rating decision.  Notice consistent with Dingess was never provided to the Veteran.  Still, where service connection for the disability in question is being denied herein, questions pertaining to the assignment of an effective date or an initial disability rating are moot.  As such, VA's failure to provide the Veteran with the notice prescribed under Dingess cannot be prejudicial to the Veteran.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His claims submissions, lay assertions, service personnel records, VA treatment records, pertinent private treatment records, and Travel Board hearing transcript are associated with the record.  A comprehensive and thorough VA mental health examination of the Veteran's claimed psychiatric disorder was conducted in September 2014.  That examination, considered with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In his claims submissions, the Veteran alleges that he is entitled to service connection for an acquired psychiatric disorder, identified by the Veteran alternatively as depression and/or posttraumatic stress disorder (PTSD).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, where the evidence suggests possible diagnoses for psychiatric conditions other than that being claimed expressly, the claim may not be construed narrowly as a claim for service connection for the disability being claimed, but rather, should be considered more broadly as a claim for a psychiatric disorder in general.  Mindful of the Court's holding, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders shown in the record.  In an August 2010 statement, the Veteran expressed that he wished to withdraw his claim for service connection for PTSD; however, indicated through his subsequent hearing testimony and claims submissions that he intended to maintain his appeal concerning his claim for service connection for depression.  Given the foregoing circumstances, the Board expands the issue on appeal to include consideration of service connection for all acquired psychiatric disorders shown in the record other than PTSD.

As another preliminary matter, the Board observes that, although the Veteran's service personnel records have been obtained, his service treatment records are not associated with the claims file.  In that regard, the record shows that VA has made multiple requests to the National Personnel Records Center and other appropriate agencies for the Veteran's complete service department file.  The Veteran has been notified as to the unavailability of his service treatment records and has been asked to provide any information he may have as to their whereabouts.  No such information has been provided by the Veteran and there is no information in the current record as to any other locations where his service treatment records might be stored.

Under the circumstances, the Board concludes that further efforts to locate the Veteran's service treatment records given the information available presently would be futile.  As such, VA is not under any continuing obligation to make further efforts to locate the veteran's service treatment records.  In instances where a claimant's service department records are unavailable, the Board is under a heightened obligation to explain its findings and to carefully consider whether the evidence is in equipoise, and if so, to resolve the matter in the claimant's favor.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In his claims submissions, the Veteran alleges that he experienced various stressful events while attached to 1st Battalion, 9th Marines, C Company in Okinawa, Japan.  In statements dated October 2005 and March 2006, he related an incident in 1971 in which he witnessed a soldier falling from a helicopter in a rappelling accident.  He alleged that he has experienced ongoing depression since that time.  In a November 2006 PTSD statement, he reported a second stressor incident in which he witnessed a racially motivated at fight at Camp Butler in Okinawa, Japan.  During his August 2010 Travel Board hearing, he testified that he did not have mental health problems prior to enlisting into service.

Service personnel records corroborate that the Veteran was attached to Company A, 1st Battalion, 9th Marines, 3rd Marine Division from approximately January 1971 through January 1972.  Unit history records show that the Veteran's unit did operate from Okinawa, Japan during that period.  Although the service personnel records do not reference that the Veteran had mental health problems or demonstrated personality changes expressly, they do show that the Veteran had periods of being absent without leave (AWOL), including one period of over two years, which resulted ultimately in his discharge from service.  Notably, the Veteran reported to the reviewing board presiding over his discharge that he had been absent due to marital problems.

Post-service treatment records show that the Veteran was first treated for mental health problems in February 1980, when he was admitted to the VA medical center following statements by the Veteran that he had been thinking of committing suicide.  The Veteran also reported having unprovoked periods of violence that were followed by loss of memory of the episode.  He indicated also that he was drinking heavily, as he reported that his brother felt as though he had a drinking problem.  He reported ongoing ruminations about the war, having visual hallucinations of a "little man" jumping on him, and auditory hallucinations.

The Veteran was hospitalized for a period of four days.  During the hospitalization, he reported having a history of compulsive aggressive behavior since he was five years old.  He reported that his adult life was characterized by numerous violent episodes and fights, including stabbings and one incident in which he shot another person in the foot.  He reported that he sought admission on this occasion after having a disagreement with his landlord and having the urge to kill him.  Based on the mental health history reported by the Veteran and demonstrated poor anxiety tolerance, aggressive behavior, overwhelming rage, and poor object relations, treating mental health staff diagnosed borderline personality organization.

During evaluation by a VA social worker in September 2005, the Veteran reported symptoms of depression, crying spells, nightmares, feelings of hopelessness, sadness, and feeling alone.  During mental health examination, he reported that he felt as though his depression symptoms were attributable to financial issues, including pending foreclosure process against his home.  He reported other symptoms of poor energy and poor appetite, manic symptoms, pressured speech, racing thoughts, and reckless behavior including getting into fights and driving while intoxicated.  He also reported a history of alcohol use marked by drinking a fifth of whiskey every day for 30 years.  He reported that he stopped drinking seven or eight years ago.  He reported also that he used cocaine for 30 years and stopping seven or eight years ago.  The Veteran reported that his mood was "in the dumps" and demonstrated dysthymic affect.  His speech was slow.  A multi-axial diagnosis reflects that multiple varying diagnoses, including major depressive disorder versus adjustment disorder versus dysthymic disorder, were being considered.

Subsequent VA treatment records through 2010 show that the Veteran was followed periodically for ongoing complaints of depression, anger, irritability, nightmares, disturbed sleep, loneliness, reduced energy and concentration, hallucinations, and suicidal ideation.  Those records also reflect complaints of anxiety marked by palpitations and shortness of breath.  Notably, the Veteran continued to report ongoing financial and other psychosocial stress and attributed his symptoms to those non-service-related stressors.  Those records show ongoing diagnoses of depressive disorder, not otherwise specified (NOS), as well as alcohol and cocaine dependent in sustained remission.

During a September 2014 VA examination, the Veteran reported continuation of the symptoms noted above.  At that time, he described his nightmares as involving people screaming, his bed catching fire, shooting, and seeing the dead.  He also reported new symptoms that included apparent hypervigilance marked by feeling as though something or somebody is behind him, and, feeling "under the weather" during periods where he has nothing to do.  Overall, he described that he felt happy in the morning but lonely later in the day.

In terms of mental history, the Veteran again reported having a history of aggressive and impulsive behavior since age five.  In regard to his active duty service, he reported that he was on the ground in Vietnam for a year and that he engaged the enemy in combat.  The examiner noted that the Veteran's reported Vietnam service was not corroborated elsewhere in the record.  He reported that he had crying spells during service and that he felt as though he was held back from promotion because of his race.  He indicated having the onset of hallucinations and nightmares in 1974 or 1975 after his separation from service.  The examiner noted, however, that the reported onset of mental health symptoms is inconsistent with notations elsewhere in the record that the Veteran had been having mental health issues since childhood.  The Veteran reported having previous legal trouble stemming from an incident in 1985 in which he assaulted and battered a woman.  He reported that he also got into fights.

The Veteran described his normal day as consisting of waking between 6:30 to 7:00 a.m.; preparing and eating breakfast; taking his medications; soliciting work as a lawn mower over the telephone; mowing lawns until 2:30 to 4:00 p.m.; showering; eating dinner; sometimes going on drives with his spouse; watching television; and going to bed between 9:30 to 11:00 p.m.  He reported that he was only able to sleep two hours at a time and that he tossed and turned in bed.  In regard to his activities of daily living, he reported that he showered and bathed daily and went on walks.  He stated that he performed many of the house chores and cooked two or three times a week.  He reported that he did the grocery shopping once a week and that he went out to eat two or three times a month.

A mental status examination revealed depressed mood, anxiety, suspiciousness, chronic sleep impairment, difficulty in adapting to stressful circumstances, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner noted that the Veteran was reporting mild psychiatric symptoms that impacted his daily activities, but generally, that the Veteran appeared to be functioning quite well with meaningful interpersonal relationships.  In that regard, the Veteran reported that he had strong relationships with his siblings; maintained friendships and acquaintances; interacted regularly with others; attended church and volunteered for church activities; enjoyed leisure activities such as attending sporting events, going for drives with his spouse, going out to eat, and reading; had good relationships with his sons and spouse; and engaged in regular informal employment by mowing lawns "for years."  Overall, the examiner noted, the Veteran's self-report of history and symptoms were either vague or inconsistent with other information in the record.  Accordingly, the examiner noted, the Veteran was a fair to questionable informant.

On review of the claims file and interview of the Veteran, the examiner noted that the Veteran has a long history of impulsive behavior, inappropriate and intense anger, difficulty controlling his temper, stress-related paranoia and dissociative symptoms, recurrent suicidal threats, affective instability, irresponsibility, and both personal and interpersonal difficulty.  During the interview, the Veteran reported engaging in minor to mildly illegal behavior as a child (e.g., stealing and alcohol use).  The examiner noted that the Veteran reported during treatment in February 1980 that he had a history of aggressive and impulsive behavior and a stormy and violent adolescence after his parent separated when he was age three.  The examiner noted that the service personnel records show that the Veteran had an in-service history of unauthorized absences which suggest continued impulsivity and irresponsibility.  In regard to his present symptoms, the Veteran reported ongoing identity disturbance, interpersonal instability, and stress-related paranoia/dissociation.  Overall, the examiner noted, the Veteran's post-service treatment history indicated that the Veteran had intermittent symptoms and treatment and that treatment was necessitated generally by increased symptoms.

The examiner noted that the Veteran's history seems to be consistent with long-standing personality traits and an enduring pattern of inner experience that is inflexible and pervasive across a broad range of personal and social situations that result in clinically significant distress and impairment.  The examiner opined that the Veteran's constellation of personality characteristics and traits is consistent with a personality disorder with borderline and antisocial traits, as defined under the DSM-V.  The examiner stated that the diagnosis accounts for the Veteran's transient depressive presentation, and indeed, sufficient depressive symptoms were not described by the Veteran such as to warrant an additional diagnosis of a true depressive condition.

The examiner opined that it is less likely than not that the Veteran's condition was incurred during his active duty service.  Here, the examiner observed that although it is possible that the Veteran's problematic personality traits continued to strengthen during service, there is limited evidence to suggest that there was aggravation beyond natural progression.  Accordingly, the examiner opined also that it is less likely as not that the Veteran's condition was aggravated during service.

Regulations provide that congenital or developmental defects, personality disorders, and mental deficiency are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c); see also, Terry v. Principi, 340 F.3d 1378, 1384   (Fed. Cir. 2003) (upholding VA's regulation that a congenital disorder is not a disease or injury as contemplated by 38 U.S.C.A. §§ 1110, 1131).  VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90.  If a defect is subject to superimposed disease or injury, service connection may be warranted for the resultant disability.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 67-90, VAOPGCPREC 82-90.

Here, the evidence shows that the Veteran has a personality disorder with borderline and antisocial traits, as diagnosed during the September 2014 VA examination.  Although the Board is aware that the VA treatment records indicate conflicting diagnoses of depressive disorder, the Board is inclined to assign greater probative weight to the diagnosis rendered by the VA examiner.  In that regard, the VA treatment records do not reflect any rationale or explanation for the depressive disorder diagnoses within the context of the Veteran's mental health history.  In that regard, it is unclear as to whether treating VA staff was aware of the Veteran's self-reported history of aggressive childhood behavior or other pre-service manifestations of difficult personality traits, and if so, how such information affected or changes the rendered diagnoses of depressive disorder.  By contrast, the diagnosis rendered by the September 2014 VA examiner is in accordance with the DSM-V and is supported by a detailed rationale and explanation that is based on information gleaned from an understanding of the Veteran's mental health history that is consistent with the other evidence in the record.  Under the circumstances, the Board places greater probative weight in the VA examiner's personality disorder diagnosis.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (stating that the probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches; as true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators).

Subject to the above, the evidence does not show that the Veteran's personality disorder was subjected to a superimposed disease or injury during service which created additional disability.  In that regard, the evidence does not show that the Veteran has any diagnosed disorder other than personality disorder; hence, there is no evidence of any superimposed disease or injury that might have even theoretically created an additional disability after being superimposed over the Veteran's personality disorder.  In that regard, service personnel records show that the Veteran had periods of being AWOL from his unit that the Veteran attributed to marital problems that required him to be away from his unit for an extended period.  The VA examiner has opined that the Veteran's decision to leave his unit is a manifestation of his personality disorder rather than a separately diagnosable mental health disorder.  That opinion is not contradicted by any other opinions in the record, and indeed, is plausible and consistent with the other facts shown in the record, to include the Veteran's own report that he had a history of troublesome personality traits beginning from childhood.  As noted above, the Board does not assign probative weight to differing diagnoses of depressive disorder, but rather, assigns far greater weight to the VA examiner's diagnosis of personality disorder.  In the absence of any evidence showing a separately diagnosed disorder other than personality disorder, the Board concludes that the Veteran's personality disorder was not subjected to a superimposed disease or injury during service which created additional disability.

To the extent that the Veteran's lay assertions may be construed as asserting the existence of a disorder other than personality disorder, the Board finds that such assertions are not entitled to probative weight.  In this regard, the Board observes that laypersons are competent to report their observations of their own senses.  See Layno v. Brown, 6 Vet. App. 465 (1994). However, the Veteran is not competent to diagnose a mental health or behavioral disorder, to include aggravation of a personality disorder.  Notably, the requisite knowledge to diagnose a psychiatric disorder, to include aggravation of a personality disorder, goes well beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  Here, that complex question is complicated further by the Veteran's longstanding history dating back to his childhood, documented history of drug and alcohol abuse, the time that has passed since the Veteran's separation from service, and the presence of significant other psychosocial stressors such as financial stress.  As the diagnosis of a psychiatric disorder is complex in nature, the Board finds that the Veteran is not competent to diagnose an acquired psychiatric disorder, to include aggravation of a personality disorder. 

The preponderance of the evidence shows that the Veteran has a personality disorder; however, is against a finding that the Veteran has an additional disability as result of a superimposed disease or injury during his period of service.  Accordingly, this appeal must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).



ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


